UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM12b-25 NOTIFICATIONOFLATE FILING (Check One): oForm 10-KoForm 20-FoForm 11-K⌧Form 10-QoForm 10-DoForm N-SARoForm N-CSR For Period Ended: October31,2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Golden Opportunities Corporation Full Name of Registrant Former Name if Applicable 520 S. Snowmass Circle Superior, Colorado, 80027 Address of Principal Executive Office (Streetand Number) PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12-b25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject quarterly report, semi-annual report, transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q will be filled on or before the fifth calendar day following the prescribed due date; and (c)
